Citation Nr: 9912282	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter arises from an August 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board), and in April 1998, the Board decided four of 
the five issues substantively appealed by the veteran.  The 
veteran's claim for hearing loss was remanded by the Board 
for further development.  The development requested by the 
Board has been completed by the RO and the case has been 
returned to the Board for resolution.


FINDINGS OF FACT

1.  The veteran's entrance examination report of May 1966 
indicated defective hearing; his separation audiological 
evaluation of May 1968 showed normal bilateral hearing.

2.  The veteran has had significant occupational noise 
exposure in the form of construction work for four years, 
carpentry for five years, and factory work for twenty-five 
years.

3.  The veteran's currently diagnosed bilateral high 
frequency sensory hearing loss is the result of his post-
service occupational noise exposure and is not related to 
active military duty.


CONCLUSION OF LAW

Bilateral high frequency sensory hearing loss was neither 
incurred in nor aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the instant case, the veteran alleges that he has 
bilateral hearing loss as a result of excessive noise 
exposure during service.  The veteran's Form DD 214 reveals 
that his military occupational specialty was that of a wheel 
vehicle repairman.  This was confirmed by his service 
personnel records and a report from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  His service 
entrance examination report in May 1966 indicated a diagnosis 
of defective hearing.  The examining physician noted that the 
veteran could hear and converse well in low spoken voice and 
could hear whispered voice.  He had passed his first hearing 
test but failed the second one.  The audiological evaluation 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
75
X
80
LEFT
50
55
70
X
85

However, the veteran's May 1968 separation audiological 
evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
X
5
LEFT
10
15
10
X
10

There was no diagnosis of hearing loss and the results do not 
establish a hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385 (1998), regarding the requirements for entitlement to 
VA benefits.  Hearing impairment is shown by meeting the 
following requirements:  The auditory threshold in any of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz must be 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies, 500, 1000, 2000, 3000 or 4000 Hertz 
must be 26 decibels or scores using the Maryland CNC Test 
must be less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's hearing was evaluated in April 1995 during a VA 
hospital admission.  The audiological evaluation indicated 
bilateral hearing loss.  A May 1995 VA examination report 
reflected essentially the same results.  The authorized 
audiological evaluation of May 1995 showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
65
LEFT
25
20
55
60
60

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 56 percent the left ear.  The 
diagnosis was bilateral sensory hearing loss.  The examiner 
noted the veteran's reported history of noise exposure during 
service as well as occupational exposure in construction for 
five years and as a carpenter for four years.  He also spent 
twenty-five years in a factory working with loud machines and 
many people yelling to be heard above the machinery.  

In May 1998, the veteran reported that he had regular hearing 
tests at his previous job, but he stated that his hearing was 
already "bad" when he went to work there.  He had noted 
earlier that he was without hearing protection during service 
and during his earlier employment.  The veteran failed to 
provide authorized consent to release his employment records.  

A subsequent VA audiological examination in August 1998 again 
confirmed the presence of bilateral sensory hearing loss.  
However, the examiner reviewed the previous audiology 
evaluations and noted that although the 1966 evaluation 
indicated moderate to moderately severe hearing loss, the 
1968 evaluation showed normal hearing bilaterally.  The 
examiner stated that it was likely that the result of the 
1966 audiological evaluation was exaggerated, and that it did 
not reflect the organic threshold of the veteran's hearing.  
She further stated that the veteran's history of non-organic 
hearing loss is consistent with a history of significant 
noise exposure from his occupations as reported.  She offered 
an opinion that because his hearing was normal at separation 
from service, his hearing loss was not the result of acoustic 
trauma during military service. 

In reviewing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  While he clearly has impaired hearing, the competent 
medical evidence does not show that such hearing loss was 
incurred during service.  The Board considered the veteran's 
testimony that his hearing loss began during service, and 
presumed credible his report of exposure to loud noises in 
Vietnam.  While he is competent to state whether he had or 
has hearing loss, as a layperson, he is not competent to 
offer a medical diagnosis of hearing loss as defined by 
38 C.F.R. § 3.385 or an etiological basis for his currently 
diagnosed hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Moreover, his hearing at separation in May 1968 was found to 
be within normal limits, and a VA audiologist has offered an 
opinion that specifically relates the veteran's hearing loss 
to occupational noise exposure during his thirty-four year 
employment history.  Indeed, the initial record of the 
veteran's hearing loss subsequent to service was in 1995, 
more than twenty-seven years after separation from service.  
The Board also considered the entrance examination report of 
defective hearing; the audiologist recently opined that such 
was most likely an exaggeration reported upon entry into 
service.  Even if it is accepted as showing hearing loss, 
this was upon service entry and, therefore, it does not 
support the claim that it began during service.  Since normal 
hearing was shown upon service discharge, there is no basis 
to conclude that any hearing loss that may have been present 
at the time of the enlistment examination was aggravated 
during service.   

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
bilateral hearing loss is denied. 

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   










ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

